         Case 1:20-mc-00248-PAE Document 41 Filed 04/15/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


IN RE: APPLICATION OF JOSEPH BENKEL, FOR AN
ORDER TO TAKE DISCOVERY PURSUANT TO 28
U.S.C. §1782                                                             20 Misc. 248 (PAE)

                                       Applicant.                              ORDER




PAUL A. ENGELMAYER, District Judge:

       On July 2, 2020, applicant moved for discovery pursuant to 28 U.S.C. § 1782. Dkt. 1.

On October 29, 2020, a number of third parties moved to intervene and for the denial of the

discovery petition. Dkt. 22. Briefing as to the petition continued through November 2020. On

November 20, 2020, petitioner requested argument. Dkt. 40. The Court now grants that

request. Although the Court has not yet ruled on the motion to intervene, the Court instructs

counsel for the proposed intervenor to attend the argument, so as to be available to respond to

potential inquiries from the Court.

       Argument is scheduled for April 26, 2021 at 3:30 p.m. Due to the current public health

situation, that conference will be a telephonic conference. The parties should call into the

Court’s dedicated conference line at (888) 363-4749, and enter Access Code 468-4906, followed

by the pound (#) key. Counsel are directed to review the Court’s Emergency Individual

Rules and Practices in Light of COVID-19, found at https://nysd.uscourts.gov/hon-paul-

engelmayer, for the Court’s procedures for telephonic conferences and for instructions for

communicating with chambers. By noon on Thursday, April 22, 2021, counsel for the applicant,

respondent, and intervenors are each directed to email chambers, with a list of counsel who will

be appear at argument. Chambers email is: EngelmayerNYSDChambers@nysd.uscourts.gov.
         Case 1:20-mc-00248-PAE Document 41 Filed 04/15/21 Page 2 of 2




       The Court advises counsel that it is likely to grant the application, but in narrowed scope,

and pursuant to a process that assures that attorney-client privileges of third parties are respected.

The Court directs counsel to confer prior to argument with an eye towards reaching agreement as

to the proper scope of a narrowed application and as to an efficient process for safeguarding

privilege. More broadly, the Court encourages counsel to attempt to resolve the present § 1782

dispute collegially in advance of argument.

       SO ORDERED.


                                                                PaJA.�
                                                              ______________________________
                                                              PAUL A. ENGELMAYER
                                                              United States District Judge
Dated: April 14, 2021
       New York, New York




                                                  2
